         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 1 of 7




BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KATHERINE L. HORWITZ, OKLAHOMA STATE BAR NO. 30110
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV, SUITE 600
800 EAST PARK BOULEVARD
BOISE, IDAHO 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 UNITED STATES OF AMERICA,

              Plaintiff,
                                              Case No. 18-203-S-BLW
        vs.
                                              GOVERNMENT’S SENTENCING
 LONNIE EARL PARLOR,                          MEMORANDUM

              Defendant.



      The United States of America, by and through Bart M. Davis, United States

Attorney, and the undersigned Assistant United States Attorney, hereby submits this

Sentencing Memorandum, as well as the government’s sentencing recommendation of 120

months’ imprisonment.

                                    BACKGROUND

      On April 24, 2018, Lonnie Parlor sold two firearms—a Winchester, Model 1300

Defender, 12 gauge shotgun and a Bushmaster, Model XM15-E2S, 5.56 NATO rifle—to an
         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 2 of 7




undercover federal officer in Meridian. The Defendant, a convicted felon several times over

and current parolee, was prohibited from possessing any firearm and indicted for that crime

on July 11, 2018. ECF 1. The next day, July 12, agents with the Bureau of Alcohol,

Tobacco, and Firearms (ATF) arrested the Defendant in the parking lot of the Idaho

Department of Corrections (IDOC) Probation and Parole office in Eagle. Parlor had a

previously scheduled appointment with his parole officer. At the time of his arrest, IDOC

probation officers, along with ATF, conducted a search of Parlor’s car, his residence, and

his storage unit. IDOC parole officers requested the assistance of ATF to determine any

further violations of Parlor’s parole conditions. During their search they found more

firearms and controlled substances. Hidden in a bed in one of the bedrooms, officers found

marijuana and a .22 caliber handgun with ammunition. ECF 53, ¶ 8. In his garage, officers

found a money-counting machine, digital scales (one of which had a white powdery

substance on it that field tested positive for cocaine), a 100-gram weight, .25 caliber shells,

and plastic baggies. In his storage unit, officers found an assault rifle and another handgun,

which was stolen during a 2018 burglary.

       Parlor pleaded guilty to one count of possessing the two firearms he sold to

undercover agents on April 24 under 18 U.S.C. § 922(g)(1). Applying the 2018 Guidelines,

the Probation Office calculated a base offense level of 24 because the Defendant had at least

two prior convictions for crime of violence and controlled substance offenses. PSR, ECF

53, ¶ 14; U.S.S.G. § 2K2.1(a)(2). The Probation Office also applied two-level enhancements

because the offense involved five firearms and a stolen firearm. PSR, ECF 53, ¶¶ 15, 16;

U.S.S.G. § 2K2.1(b)(1)(A), (b)(4)(A). Finally, the Probation Office applied a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) because the Defendant possessed firearms in



GOVERNMENT’S SENTENCING MEMORANDUM—2
         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 3 of 7




connection with another felony, drug trafficking. PSR, ECF 53, ¶ 17. The defendant

objected to the consideration of the contraband discovered in his residence and storage unit

as relevant conduct, which he argues should be suppressed. He further objected to the

application of the four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B). See ECF 52.

                            U.S. SENTENCING GUIDELINES

I.     The contraband discovered in Parlor’s residence and storage unit is relevant
       conduct under U.S.S.G. § 1B1.3 and, therefore, properly considered during
       sentencing.

       The Sentencing Guidelines require the use of all relevant conduct, including evidence

suppressed at trial, for purposes of calculating the offense level under U.S.S.G. § 1B1.3. See

United States v. Kim, 25 F.3d 1426, 1432–34 (9th Cir. 1994). An exception to this rule has

been applied, however, when a defendant can “demonstrate that officers obtained the

challenged evidence for the specific purpose of ensuring a sentencing enhancement.” See

United States v. Webb, 232 F.3d 899, 899 (9th Cir. 2000) (citing Kim, 25 F.3d at 1435). When

such a showing is made, suppressed evidence cannot be used during sentencing. Kim, 25

F.3d at 1435. Here, the Defendant faces two insurmountable hurdles to invocation of this

exception. First, law enforcement’s search and recovery of the contraband in the

Defendant’s residence and storage unit complied with the Constitution and, therefore, could

not be suppressed. Second, the Defendant cannot demonstrate that these searches were

done with the specific purpose of ensuring a sentencing enhancement.

       The Fourth Amendment prohibits “unreasonable searches and seizures” so the

ultimate touchstone of the Fourth Amendment is reasonableness. “Reasonableness” is

evaluated by examining “the totality of the circumstances.” Ohio v. Robinette, 519 U.S. 33,




GOVERNMENT’S SENTENCING MEMORANDUM—3
         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 4 of 7




39 (1996). The question is: Does the defendant have a reasonable expectation of privacy in

the searched item or place? Here, the answer is no.

       Parlor was a parolee subject to heightened search conditions. See United States v.

Valentino Johnson, 875 F.3d 1265, 1273 & n.4 (9th Cir. 2017). Given the search conditions

applicable to Parlor, a parolee, he had no reasonable expectation of privacy in the

contraband found in his residence and storage unit. See Samson v. California, 547 U.S. 843,

850 (2006) (explaining that “parole is more akin to imprisonment” than probation, and that

“parole is an established variation on imprisonment of convicted criminals”).

       Comparatively, the government’s interest in ensuring compliance with the terms of

parole is very high. Independent of that interest, the government also has a legitimate

interest in uncovering criminal activity while an individual is on parole, such as illegal

possession of firearms and controlled substances, and ensuring a parolee successfully

completes supervision. See Valentino Johnson, 875 F.3d at 1275 (recognizing both as weighty

governmental interests). Ninth Circuit precedent forecloses Parlor’s suppression argument.

       Nor can the Defendant show that law enforcement officers “obtained the challenged

evidence for the specific purpose of ensuring a sentencing enhancement.” Webb, 232 F.3d at

899. In his objection, the Defendant recognizes that the IDOC parole officers requested the

assistance of federal agents to uncover further parole violations. See ECF 52, at 2. He

points to nothing in the record that supports his claim that this proper parole search was a

ruse for garnering additional evidence to enhance the Defendant’s sentence. See id. at 2–4.

In fact, his objection makes clear that the IDOC parole searches were to uncover additional

violations, which is a wholly proper function of the IDOC Probation and Parole Office.




GOVERNMENT’S SENTENCING MEMORANDUM—4
           Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 5 of 7




Accordingly, this Court should consider the contraband discovered in the Defendant’s

residence and storage unit as relevant conduct under the Sentencing Guidelines.

II.      Four-Level Enhancement Under U.S.S.G. § 2K2.1(b)(6)

         The four-level enhancement for possession of a firearm in connection with another

felony offense is applicable: the Defendant had firearms stashed in his residence alongside

controlled substances and ammunition. Additionally, law enforcement found indicia of

drug trafficking in the same residence where the controlled substances and firearm were

found.

         Under § 2K2.1(b)(6)(B), the offense level for any person convicted of unlawfully

possessing a firearm is increased by four levels where the defendant “used or possessed any

firearm or ammunition in connection with another felony offense.” U.S.S.G. §

2K2.1(b)(6)(B) (U.S. Sentencing Comm’n 2018). “Another felony offense” means “any

federal, state, or local offense . . . punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction obtained.”

U.S.S.G. § 2K2.1 cmt. n.14(C).

         Application Note 14(A) states that the enhancement applies if “the firearm or

ammunition facilitated, or had the potential of facilitating, another felony offense or another

offense, respectively.” U.S.S.G. § 2K2.1 cmt. n.14(A). When, as here, firearms are found

in “close proximity” to controlled substances or drug paraphernalia, then the Commentary

instructs the firearm had the potential of facilitating the drug trafficking offense. U.S.S.G. §

2K2.1 cmt. n.14(B). It is undisputed that the Defendant’s handgun was found in close

proximity to the controlled substances found in his residence. In fact, both were discovered




GOVERNMENT’S SENTENCING MEMORANDUM—5
         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 6 of 7




hidden in the same bed. The enhancement, therefore, was properly applied. See United States

v. Chadwell, 798 F.3d 910, 916–17 (9th Cir. 2015).

                        STATUTORY SENTENCING FACTORS

       In light of the applicable statutory factors, the government seeks a sentence of 120

months’ imprisonment—the statutory maximum sentence. First, the nature of the current

offense and the Defendant’s history establish his longstanding violent nature. In addition to

having prior criminal convictions for drug trafficking convictions, the Defendant has a

concerning history of violence: he has two assault convictions and an aggravated battery

conviction. PSR, ECF 53, ¶¶ 33, 38, 48. The Defendant’s violent criminal history

spanning twenty-three years makes clear that he poses a serious threat to the community.

Age has not dissipated this danger. What is more, the Defendant was on parole when he

committed the present offense, which proves the Defendant shows no sign of appreciating

the impact of his criminal activity on the community. See United States v. Orlando, 553 F.3d

1235, 1238 (9th Cir. 2009). Faced with this reality and under a totality of circumstances, a

120-month sentence is necessary to promote respect for the law, adequately deter criminal

conduct, and, most importantly, protect the community.

                     Respectfully submitted this 12th day of November, 2019.

                                                BART M. DAVIS
                                                UNITED STATES ATTORNEY
                                                By:


                                               /s/ Katherine L. Horwitz
                                               KATHERINE L. HORWITZ
                                               Assistant United States Attorney




GOVERNMENT’S SENTENCING MEMORANDUM—6
         Case 1:18-cr-00203-BLW Document 56 Filed 11/12/19 Page 7 of 7




                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on November 12, 2019, the foregoing SENTENCING

MEMORANDUM was electronically filed with the Clerk of the Court using the CM/ECF

system which sent a Notice of Electronic Filing and that a copy was served on the following

parties or counsel by:

 Craig Atkinson                                      United States Mail, postage prepaid
 1087 W. River Street, Suite 290                     Fax
 Boise, Idaho 83702                                  ECF filing
 (208) 991-8553                                      E-mail
 craig@craigatkinsonlaw.com



                                              /s/ Katherine L. Horwitz
                                              KATHERINE L. HORWITZ
                                              Assistant United States Attorney




GOVERNMENT’S SENTENCING MEMORANDUM—7
